PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ward et al.
Application No. 15/973,478
Filed: 7 May 2018
For: Mobile Device Operating System for Providing Enhanced Communications Via Segmented Message Templates
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 20001


This is a decision on the petition to revive under 37 CFR 1.137(a), filed December 30, 2021.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee within two months of the mailing of the Examiner’s Answer, mailed              December 23, 2020.  See 37 CFR 41.45(a). No appeal forwarding fee having been paid, the application became abandoned by operation of law on February 24, 2021.  The Office mailed a Notice of Abandonment on May 14, 2021. Applicant filed a petition to withdraw the holding of abandonment on July 6, 2021. However, the petition was dismissed in a decision mailed on December 24, 2021.

With the instant petition, Applicant has paid the petition fee, submitted the required reply in the form of the appeal forwarding fee, and made the proper statement of unintentional delay.

The application is being forwarded to Group Art Unit 3688 for forwarding of the appeal to the Patent Trial and Appeal Board.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions